Case 1:19-cv-24138-DPG Document 44-5 Entered on FLSD Docket 12/02/2019 Page 1 of 24




                                LOAN DOCUMENTS

   Greystone Hotel Miami, LLC
   4901 NW 17th Way, Suite 503, Fort Lauderdale, FL 33309
   (954) 606-0586

   Dear Sirs,

   We are pleased to inform you that Greystone EB-5 LLLP (“Lender”) has approved your loan
   request. The loan (“Loan”) is being made to Greystone Hotel Miami, LLC (“Borrower”) to assist
   in the establishment of its commercial for-profit business within the Regional Center Territory
   (defined below) pursuant to the U.S. EB-5 Immigrant Investor Program (“Program”).

   The Borrower understands that the making of the Loan described herein is dependent upon the
   successful offering of Units of limited partnership interests by the Lender pursuant to the
   Program, including approval by the United States Citizenship and Immigration Services (USCIS)
   of Alien Entrepreneur Petitions (I-526) pursuant to Section 203(b)(5) of the Immigration and
   Nationality Act, as amended. Lender agrees to make a Loan, subject to such conditions, and on
   the following terms and conditions:

   Lender:                      Greystone EB-5 LLLP, a Florida limited liability limited
                                partnership of 197 S. Federal Hwy, Suite 200, Boca Raton, FL
                                33432.

   Borrower:                    Greystone Hotel Miami, LLC, a Florida limited liability company
                                of 4901 NW 17th Way, Suite 503, Fort Lauderdale, FL 33309.


                                         LOAN DOCUMENTS
   07/25/2014            Greystone EB-5 LLLP — Greystone Hotel Miami, LLC                       1
Case 1:19-cv-24138-DPG Document 44-5 Entered on FLSD Docket 12/02/2019 Page 2 of 24



   Principal Loan Amount:       Minimum Loan Amount of $500,000
                                Target Loan Amount of $22,000,000

   Regional Center Territory:   Miami-Dade, Broward, and Palm Beach Counties, Florida, USA.

   Advances:                    The Loan may be issued in multiple Advances, each of which will
                                be in an amount equal to or greater than the Minimum Loan
                                Amount. Interest starts accruing on each Advance as of the date
                                that Advance is issued.

   Term:                        Five (5) years from each Advance (“Initial Term”), including any
                                Extension Periods (“Maturity”).

   Interest Rate:               Six percent (6.00%) per annum. Interest shall be computed on the
                                basis of a 365 day year and actual days elapsed. Upon default or
                                after judgment has been rendered on this Note, the unpaid principal
                                of all Advances shall bear interest at a rate which is two (2%)
                                percent per annum greater than that which would otherwise be
                                applicable.

   Payment:                     The balance of each Advance and all accrued unpaid interest
                                thereon shall be repaid as follows:

                                (1)    Borrower shall make interest only payments monthly on the
                                balance of each Advance during the Term of the Loan;

                                (2)     Upon Maturity of each Advance, Borrower shall pay the
                                then outstanding balance of that Advance and all accrued unpaid
                                interest thereon.

                                (3)      Borrower shall make commercially reasonable efforts to
                                repay the outstanding principal balance of each Advance and all
                                accrued unpaid interest thereon upon Maturity of the Initial Term.
                                If Borrower cannot refinance such amounts on commercially
                                reasonable terms, or at all, within 30 days of the expiration of the
                                Initial Term, or any Extension Period (as defined below), Borrower
                                may, upon written notice to Lender, and in its sole discretion,
                                extend the Maturity date for up to three additional one-year periods
                                (each an “Extension Period”). During each Extension Period,
                                Borrower shall make interest payments on the outstanding
                                principal balance of each Advance and all accrued unpaid interest
                                thereon then outstanding. Upon the commencement of the first
                                Extension Period, the Interest Rate for that advance shall increase
                                to 8.00%; upon the commencement of the second Extension
                                Period, the Interest rate for that advance shall increase to 10.00%;

                                         LOAN DOCUMENTS
   07/25/2014            Greystone EB-5 LLLP — Greystone Hotel Miami, LLC                         2
Case 1:19-cv-24138-DPG Document 44-5 Entered on FLSD Docket 12/02/2019 Page 3 of 24



                               upon the commencement of the third Extension Period, the Interest
                               rate for that advance shall increase to 12.00%.

                               (4)     Borrower’s obligation to make commercially reasonable
                               efforts to repay the outstanding principal balance of each Advance
                               and all accrued unpaid interest thereon after Maturity shall
                               continue thereafter until the balance of the Loan and all unpaid
                               interest thereon is repaid in full.

   Estimated Use of Proceeds: The proceeds of this Loan will be used for Greystone Hotel Miami,
                              LLC to develop the Greystone Hotel Project (described in the
                              accompanying Business Plan), in Florida.

   Pre-payment:                The Borrower may not, without Lender’s prior express written
                               consent, prepay this Note prior to Maturity. Thereafter, Borrower
                               may prepay this Note, in whole or in part, at any time, without
                               penalty or premium, and without prior written consent of Lender.

   Re-Payment on Denials:      Each Advance is issued to Borrower as part of an offering of
                               investment Units to EB-5 Investors, and may be advanced before
                               those investors’ I-526 applications with USCIS are approved. In
                               such a case, if an individual investor’s I-526 application is denied
                               without possibility of cure, Borrower shall, within 60 days, refund
                               the full amount of the Advance attributable to that investor to
                               Lender.

   Collateral:                 The Borrower shall execute in favor of the Lender a Loan and
                               Security Agreement and Promissory Note (altogether the “Loan
                               Documents”) and provide Lender with a security interest in all
                               assets of the Borrower as security for the satisfaction of the Loan
                               (collectively, the “Collateral”).

   Loan Advance:               The Loan shall be advanced to the Borrower from time to time as it
                               becomes available to Lender and in accordance with the
                               requirements of the Project (each an “Advance”). It shall be a
                               condition of each advance that as of such time there shall not have
                               been a material adverse change that threatens the ability of the
                               Borrower to repay the Loan or create the required number of jobs
                               (see below) from the date of this commitment in the operations,
                               assets or financial condition of the Borrower or its affiliates
                               (considered as a whole).

   Job Requirement:            The Borrower must create and maintain a minimum of ten (10)
                               new full-time direct and/or indirect jobs per EB-5 investor through
                               the end of five years from the date of the latest Advance.

                                        LOAN DOCUMENTS
   07/25/2014           Greystone EB-5 LLLP — Greystone Hotel Miami, LLC                         3
Case 1:19-cv-24138-DPG Document 44-5 Entered on FLSD Docket 12/02/2019 Page 4 of 24




                                 The Borrower shall be responsible to submit to Lender such
                                 documentary evidence of direct or indirect job creation as
                                 requested by Lender or USCIS in conjunction with immigration
                                 applications filed on behalf of investors. The Borrower shall
                                 provide the most recent quarterly Form I-9 Employment Eligibility
                                 Verification forms, W-2 forms, or other such proof of direct
                                 employment as requested by Lender. Borrower shall also provide
                                 documentation of construction expenditures, operational revenue,
                                 or such other evidence related to indirect job creation as requested
                                 by Lender. The Borrower shall be responsible to create jobs and
                                 provide documentation thereof as projected in the Economic
                                 Analysis for the Project.

   Remedies:                     If the Borrower shall fail to repay the Loan in accordance with the
                                 terms of the Loan Agreement, Lender shall have the right, at its
                                 sole option, to declare the Loan in default and exercise remedies
                                 under the Loan Documents, including, but not limited to,
                                 foreclosure.

   Reporting:                    The Borrower shall provide to Lender semi-annual unaudited
                                 statements in connection with the operations of the Borrower, no
                                 later than 30 days after the end of each semi-annual period and
                                 shall provide unaudited, accountant reviewed financial statements
                                 no later than 120 days after the Borrower’s fiscal year-end. The
                                 Borrower shall provide at 12 month intervals, or as requested by
                                 Lender, the most recent Form I-9 Employment Eligibility
                                 Verification forms and W-2 forms for each new employee
                                 reported.

   Satisfaction of Conditions:   The Borrower shall be obligated to draw down the Loan and shall
                                 use all reasonable best efforts to satisfy the conditions of advance
                                 thereof.

   Documentation:                The Note, the documentation of the Collateral and such other
                                 documents as the Lender may require shall be in form satisfactory
                                 to the Lender and supported by such legal opinions as the Lender
                                 may require.

                                 All of Lender’s reasonable costs of preparing, reviewing and
                                 recording such documents shall be to the Borrower’s account.

                                    [SIGNATURE PAGE FOLLOWS]




                                          LOAN DOCUMENTS
   07/25/2014             Greystone EB-5 LLLP — Greystone Hotel Miami, LLC                         4
Case 1:19-cv-24138-DPG Document 44-5 Entered on FLSD Docket 12/02/2019 Page 5 of 24




                                                           August 9th     14


              Joseph Walsh                           Managing Partner
Case 1:19-cv-24138-DPG Document 44-5 Entered on FLSD Docket 12/02/2019 Page 6 of 24




                                LOAN AND SECURITY AGREEMENT

   LOAN AND SECURITY AGREEMENT dated as of the date executed below between
   Greystone EB-5 LLLP (the “Lender”) a Florida limited liability limited partnership of 197 S.
   Federal Hwy, Suite 200, Boca Raton, FL 33432, and Greystone Hotel Miami, LLC (the
   “Borrower”) a Florida limited liability company of 4901 NW 17th Way, Suite 503, Fort
   Lauderdale, FL 33309. In order to induce the Lender to advance money or grant other financial
   accommodations on one or more occasions to the undersigned Borrower, the undersigned
   Borrower represents, warrants, covenants to and agrees with the Lender as follows:

   1. Definitions. For purposes of this Agreement, unless the context clearly requires otherwise, in
   addition to the terms defined elsewhere herein, the following terms shall have the meanings set
   forth below:

   Advances means the Borrower’s Advances with the Lender referred to in Section 2.1 infra.

   Affiliate means any person and/or entity, which directly or indirectly controls, or is controlled by,
   or is under common control, with the Borrower.

   Agreement means this Loan and Security Agreement.

   Bank means any other financial institution and/or third party providing credit or account services
   to Borrower in connection with the property.

   Collateral means the Collateral described in Section 3, infra.

   Collateral Account means the account of Borrower with the Lender established under Section 8.2
   (c) infra.

   Control shall be deemed to exist if any person, entity or corporation, or combination thereof,
   shall have possession, directly and/or indirectly, of the power to direct the management and/or
   policies of the Borrower.

   Deposit means any deposits, credits, securities, interests, participations, shares, collateral or
   property of the Borrower at any time now or thereafter in the possession, custody, safekeeping or
   control of or in transit to the Bank, or any other holder for the purpose of securing Inventory
   financing of Borrower, and the proceeds thereof.

   Deposit Accounts means all deposit accounts maintained by the Borrower with the Bank for the
   purpose of financing renovation, expansion, furniture and fixtures of Borrower, and the proceeds
   thereof.

   Events of Default shall have the meaning given such term in Section 8 of this Agreement infra.




                                          LOAN DOCUMENTS
   07/25/2014             Greystone EB-5 LLLP — Greystone Hotel Miami, LLC                            6
Case 1:19-cv-24138-DPG Document 44-5 Entered on FLSD Docket 12/02/2019 Page 7 of 24



   Indebtedness means the total of all obligations of the Borrower to the Lender, whether current or
   long-term, including without limitation, guaranties, endorsements, or other arrangements
   whereby responsibility is assumed for the obligations of others.

   Inventory means all inventory, including, without limitation, all inventory in the possession of
   others or in transit, all goods held for sale or lease or to be furnished under contracts for service
   or which have been so furnished, and completed and unshipped merchandise, and all products
   and proceeds (including insurance and condemnation proceeds) of the foregoing, as defined by
   the Uniform Commercial Code of the State of Florida, whether presently owned or hereafter
   acquired.

   Legal Requirements means all applicable present and future statutes, laws, ordinances, rules
   and/or regulations of any governmental authority, all orders, writs, injunctions, decrees and
   judicial decisions and all covenants which bind or materially affect the Borrower or any part of
   its assets.

   Loan Account means the accounting as to the Loans issued by the Lender pursuant to Section 2.2
   infra.

   Loan Documents means the following documents collectively: (i) This Agreement; (ii) Each
   Promissory Note of the Borrower to the Lender, including the Note (collectively the “Notes”)
   evidencing the indebtedness for the Loan; (iii) All other documents and instruments heretofore or
   hereafter executed by the Borrower in favor of the Lender relating to the Loans, including any
   guaranty, pledge, security and/or subordination agreement and related Uniform Commercial
   Code financing statements; and (iv) In each case, the term “Loan Documents” and any reference
   herein to any particular Loan Document shall mean and include all amendments, modifications,
   replacements, renewals or extensions of any and all such documents, whenever executed.

   Loans means: (i) Advances evidenced by the Note; and (ii) Any other loans made by the Lender
   to the Borrower after the date of this Agreement.

   Note means the Borrower’s Promissory Note evidencing indebtedness for Advances.

   Obligations means all liabilities, duties and/or obligations now or hereafter owing from the
   Borrower to the Lender of whatever kind or nature, whether or not currently contemplated at the
   time of this Agreement, whether such obligations be direct or indirect, absolute or contingent or
   due or to become due, including all obligations of the Borrower, actual or contingent, in respect
   to the letters of credit or Lender’s acceptances issued by the Lender for the account of, or
   guaranteed by, the Borrower, including, without limitation all obligations of any partnership or
   joint venture as to which the Borrower is or may become, liable, which term shall include all
   accrued interest and/or all costs and expenses, including reasonable attorneys’ fees, costs and
   expenses relating to the appraisal and/or valuation of assets and all reasonable costs and expenses
   incurred or paid by the Lender in exercising, preserving, defending, collecting, enforcing or
   protecting any of its rights under the Obligations or in any litigation arising out of the
   transactions evidenced by the Obligations.




                                          LOAN DOCUMENTS
   07/25/2014             Greystone EB-5 LLLP — Greystone Hotel Miami, LLC                            7
Case 1:19-cv-24138-DPG Document 44-5 Entered on FLSD Docket 12/02/2019 Page 8 of 24



   Required Permits means all permits, licenses, approvals, consents and waivers necessary
   pursuant to any Legal Requirement to be obtained from, or made by, any governmental authority
   for the ownership by the Borrower of its assets or for the conduct of its business.
   Termination Date shall have the meaning set forth in Section 2.1 infra.

   2. Loans.

   2.1 Advances.
       (a) Pursuant to this Agreement, and upon satisfaction of the conditions precedent in Section
   5 hereof, during the period from the date hereof until the Maturity Date of the last Loan Advance
   (comprised of an Initial Term of five years plus up to three, one-year extensions at the option of
   the Borrower), the Lender may make advances and the Borrower may borrow under this
   Agreement.

      (b) All Advances under this Agreement shall be evidenced by the Note, shall bear interest
   and shall be due and payable in full on the Maturity Date (including any potential extensions).

   2.2 Loan Account.

        (a) The Lender shall maintain an accounting (the “Loan Account”) on its books to record:
   (i) all Loans; (ii) all payments made by the Borrower; and (iii) all other appropriate debits and
   credits as provided in this Agreement with respect to the Obligations. All entries in the Loan
   Account shall be made in accordance with the Lender’s customary accounting practices as in
   effect from time to time. Borrower irrevocably waives the right to direct the application of any
   and all payments at any time or times thereafter received by the Lender from or on behalf of
   Borrower, and the Borrower hereby irrevocably agrees that the Lender shall have the continuing
   exclusive right to apply and to reapply any and all payments received at any time or times after
   the occurrence and during the continuance of an Event of Default against the Obligations in such
   manner as the Lender may deem advisable.

       (b) The balance in the Loan Account, as set forth on the Lender’s most recent printout or
   other written statement, shall be presumptive evidence of the amounts due and owing to the
   Lender by Borrower; provided, however, that any failure to so record or any error in so
   recording shall not affect the payment of the Obligations. Any periodic statement prepared by
   the Lender setting forth the principal balance of the Loan Account and the calculation of interest
   due thereon shall be subject to subsequent adjustment by the Lender but shall, absent manifest
   errors or omissions, be presumed final, conclusive and binding upon the Borrower, and shall
   constitute an account stated unless within thirty (30) days after receipt of such statement, the
   Borrower shall deliver to the Lender its written objection thereto specifying the error or errors, if
   any, contained in such statement. In the absence of a written objection delivered to the Lender as
   set forth above, the Lender’s statement of the Loan Account shall be presumptive evidence
   against the Borrower of the amount of the Obligations and the burden of proof to show manifest
   errors or omissions shall be on the Borrower.




                                          LOAN DOCUMENTS
   07/25/2014             Greystone EB-5 LLLP — Greystone Hotel Miami, LLC                             8
Case 1:19-cv-24138-DPG Document 44-5 Entered on FLSD Docket 12/02/2019 Page 9 of 24



   3. Grant of Security Interest; Obligations Secured. The Borrower hereby grants to the
   Lender a subordinated security interest in all of the Borrower’s present and future right, title and
   interest in real property, furniture and fixtures, inventory, deposit accounts and reserve bank
   accounts, lease reserve accounts wherever located and whether now existing or hereafter created
   or arising, collectively called the “Collateral.” Lender’s security interest in the Collateral shall be
   subordinated only to the security interest therein of the Bank. The security interest in the
   Collateral granted herein is to secure the payment and performance of the Obligations. Lender is
   hereby authorized by Borrower to file any and all documents with the appropriate authorities as
   necessary to authenticate and/or perfect the security interests granted herein.

   4. Representations and Warranties. The Borrower hereby represents and warrants to the
   Lender (which representations and warranties will survive the delivery of this Agreement and
   the making of any advances of any Loan and shall be deemed to be continuing until all Loans are
   fully paid and this Agreement is terminated) that:

       (a) (i) The Borrower is, and will continue to be, duly organized and validly existing; the
   Borrower is in good standing under the laws of the State of incorporation thereof; (ii) the
   Borrower is qualified and in good standing to do business in all other jurisdictions in which the
   property owned, leased or operated by it or the nature of the business conducted by it makes
   such qualification necessary; (iii) the Borrower has the power to execute and deliver this
   Agreement and each Loan Document and to borrow hereunder; and (iv) the Borrower has all
   Required Permits, without unusual restrictions or limitations, to own, operate and lease its
   properties and to conduct the business in which it is presently engaged, all of which are in full
   force and effect.

       (b) The making and performance by the Borrower of this Agreement and the Loan
   Documents have been authorized by all necessary corporate action by its Board of Directors. The
   execution and delivery of this Agreement and the other Loan Documents, the consummation of
   the transactions herein and therein contemplated, the fulfillment of or compliance with the terms
   and provisions hereof and thereof, (i) are within its powers, (ii) will not violate any provision of
   law or of its organizational documents, or (iii) will not result in the breach of, or constitute a
   default under, or result in the creation of any lien, charge or encumbrance upon any property or
   assets of the Borrower pursuant to any indenture or Lender loan or credit agreement (other than
   pursuant to this Agreement and the other Loan Documents) or other agreement or instrument to
   which the Borrower is a party. To the Borrower’s knowledge, no approval, authorization,
   consent or other order or registration or filing with any governmental body is required in
   connection with the making and performance of this Agreement.

       (c) Subject to any limitations stated therein or in connection therewith, all information
   furnished, or to be furnished, by the Borrower pursuant to the terms hereof is, or will be at the
   time the same is furnished, accurate and complete in all material respects necessary to make the
   information furnished, in the light of the circumstances under which such information is
   furnished, not misleading.

      (d) The Borrower is in material compliance with all Legal Requirements applicable to it, its
   property or the conduct of its business, including, without limitation, those pertaining to or


                                           LOAN DOCUMENTS
   07/25/2014              Greystone EB-5 LLLP — Greystone Hotel Miami, LLC                             9
Case 1:19-cv-24138-DPG Document 44-5 Entered on FLSD Docket 12/02/2019 Page 10 of 24



    concerning the employment of labor, employee benefits, public health, safety and the
    environment.

        (e) No proceedings by or before any private, public or governmental body, agency or
    authority and no litigation is pending, or, so far as is known to the Borrower, its officers or
    directors, or threatened against the Borrower, except such as are disclosed in any addendums
    attached hereto.

        (f) No Event of Default has occurred and no event has occurred, or is continuing, which,
    pursuant to the provisions of Section 8, with the lapse of time and/or the giving of a notice
    specified therein, would constitute such an Event of Default.

         (g) The Borrower shall use the proceeds of each Advance hereunder for purposes set forth in
    its business plan, including general commercial purposes related to job creation, purchase of the
    building, and furniture, fixtures, and equipment, provided that no part of such proceeds will be
    used, in whole or in part, for the purpose of purchasing or carrying any “margin stock” as such
    term is defined in Regulation U of the Board of Governors of the Federal Reserve System.

         (h) This Agreement and all other Loan Documents, upon the execution and delivery thereof,
    will be legal, valid, binding and enforceable obligations of the Borrower as the case may be, in
    accordance with the terms of each; provided, however, that the Borrower’s representation as to
    enforceability is qualified to the extent that enforcement of the rights and remedies created by
    this Agreement and the Loan Documents may be subject to applicable bankruptcy, insolvency,
    reorganization or similar laws affecting the rights of creditors and secured parties generally, and
    does not apply with respect to the availability of the remedy of specific performance, injunctive
    relief or any other equitable remedy.

        (i) The Borrower has good and marketable title to its properties and assets, including all of
    the Collateral, subject to no mortgage, pledge, lien, security interest, encumbrance or other
    charge which is not set forth herein. Specifically, the Borrower represents that it has or shall
    obtain a Bank mortgage and/or construction loan on the underlying Properties, and may secure
    mezzanine financing as a bridge loan while awaiting EB-5 funding.

        (j) The Borrower has filed all tax returns and reports required to be filed by it with all federal,
    state or local authorities and has paid in full, or made adequate provision for the payment of, all
    taxes, interest, penalties, assessments or deficiencies shown to be due or claimed to be due on or
    in respect of such tax returns and reports.

        (k) The Borrower conducts its business solely in its own name without the use of a trade
    name or the intervention of, or through, any other entity of any kind, other than as disclosed on
    any addendums attached hereto. All books and records relating to the assets of the Borrower are
    located at the Borrower’s chief executive office and its other places and locations where its
    assets are located.

        (l) The Borrower and any of the Borrower’s tenants have not given, nor have they received,
    any notice that: (i) there has been a release, or there is a threat of release, of toxic substances, oil
    or hazardous wastes on or from any real property owned or operated by the Borrower; (ii) the

                                            LOAN DOCUMENTS
    07/25/2014              Greystone EB-5 LLLP — Greystone Hotel Miami, LLC                             10
Case 1:19-cv-24138-DPG Document 44-5 Entered on FLSD Docket 12/02/2019 Page 11 of 24



    Borrower or any tenants may be, or is, liable for the costs of cleaning up or responding to a
    release of any toxic substances, oil or hazardous wastes; or (iii) any of such real property is
    subject to a lien for any liability arising from costs incurred in response to a release of toxic
    substances, oil or hazardous wastes.

    5. Conditions Precedent.

    5.1 Conditions to Initial Advance. In addition to any other conditions contained in this
    Agreement, the initial advance shall be subject to the following conditions precedent:

       (a) Proof of Action. The Lender shall have received such documents evidencing the
    Borrower’s power to execute and deliver this Agreement and the other Loan Documents as the
    Lender or its counsel shall request.

        (b) The Notes and Loan Documents. The Borrower shall have delivered to the Lender the
    Notes, this Agreement, the other Loan Documents and such other documents as the Lender may
    request.

        (c) Liens to be Discharged. The Lender shall be satisfied with arrangements made to pay,
    discharge and terminate debt owed, and security interests granted by, the Borrower to non-
    permitted debt and security interest holders.

    5.2 Conditions to Every Advance. In addition to all other conditions contained in this
    Agreement, every advance shall be subject to the following conditions precedent that:

       (a) No Event of Default. No Event of Default has occurred and no event shall have
    occurred, or be continuing, which, pursuant to the provisions of Section 8, with the lapse of time
    and/or the giving of a notice as specified therein, would constitute an Event of Default.

        (b) No Material Adverse Change. There shall have been no material adverse change that
    threatens the ability of the Lender to repay the loan or create the required jobs (as determined by
    the Lender) in the assets, liabilities, financial condition or business of the Borrower since the
    date of any financial statements delivered to the Lender before or after the date of this
    Agreement.

        (c) Representations and Warranties. That the representations and warranties contained in
    Section 4 hereof and in each other Loan Document shall be true and correct in all material
    respects. Any request for a borrowing shall be deemed a certification by the Borrower as to the
    truth and accuracy in all material respects of the representations and warranties contained in
    Section 4 infra and in each other Loan Document as of the date of such request.

    6. Affirmative Covenants. The Borrower covenants and agrees that from the date hereof until
    payment in full of all Loans and the performance of all Borrower’s obligations hereunder, and
    under all other Loan Documents, is complete and this Agreement shall have terminated, unless
    the Lender otherwise consents in writing, the Borrower shall:

       (a) Comply with all terms and conditions of this Agreement and the other Loan Documents
    and pay all material debts of the Borrower before the same shall become delinquent.

                                           LOAN DOCUMENTS
    07/25/2014             Greystone EB-5 LLLP — Greystone Hotel Miami, LLC                         11
Case 1:19-cv-24138-DPG Document 44-5 Entered on FLSD Docket 12/02/2019 Page 12 of 24



        (b) The Borrower shall deliver to the Lender: (i) within 30 days after the close of each
    fiscal year, a balance sheet of the Borrower as of the close of each fiscal year and statements of
    income and retained earnings for that portion of the fiscal year-to-date then ended, prepared in
    conformity with industry-standard accounting practices; (ii) (1) within 90 days after the close of
    each fiscal year of the Borrower, and (2) within 30 days of completion, in final, unaudited
    accountant reviewed form, financial statements (“Financial Statements”), including, a balance
    sheet as of the close of such year and statements of income and retained earnings and cash flows
    for the year then ended, prepared in conformity with industry-standard accounting practices,
    applied on a basis consistent with that of the preceding year or containing disclosure of the effect
    on financial position or results of operations of any change in the application of accounting
    principles during the year; (iii) the other financial reports, if any, delivered to the owners of the
    Borrower, and upon request, such other information about the financial condition, business and
    operations of the Borrower, as the Lender may from time to time, reasonably request; and (iv)
    promptly upon becoming aware of any Event of Default, or any event which with the giving of
    notice or the passage of time would constitute an Event of Default, notice thereof, in writing.
    The Lender may waive the performance of this section (b) in its sole discretion.

        (c) (i) Keep its properties insured against fire and other hazards (so called “All Risk”
    coverage) in amounts and with companies satisfactory to the Lender to the same extent and
    covering such risks as is customary in the same or a similar business, but in no event in an
    amount less than the full insurable value thereof, which policies shall name the Lender as
    additional insured as its interest may appear, (ii) maintain general liability coverage against
    claims for personal injuries or death, and (iii) maintain all worker’s compensation, employment
    or similar insurance as may be required by applicable law. Such All Risk property insurance
    coverage shall provide for a minimum of 30 days’ written notice to the Lender of cancellation or
    modification. The Borrower agrees to deliver copies of all of the aforesaid insurance policies to
    the Lender. In the event of any loss or damage to any of its assets, including any collateral
    securing any Loan, the Borrower shall give prompt written notice to the Lender and to
    Borrower’s insurers of such loss or damage and shall promptly file proofs of loss with said
    insurers.

        (d) Comply with all material Legal Requirements, including without limitation, those
    pertaining to or concerning the employment of labor, employee benefits, public health, safety
    and the environment. The Borrower shall pay all taxes, assessments, governmental charges or
    levies, or claims for labor, supplies, rent and other obligations made against the Borrower or any
    of its properties which, if unpaid, might become a lien or charge against it or any of its
    properties, except liabilities being contested in good faith with the prior written consent of the
    Lender and against which, if requested by the Lender, the Borrower shall maintain reserves in
    amount and in form (book, cash, bond or otherwise) reasonably satisfactory to the Lender.

        (e) Maintain its chief executive office, principal places of business and locations of assets at
    the locations set forth in this Agreement. The Borrower shall promptly give the Lender written
    notice of any change in any of such addresses. All business records of the Borrower, including
    those pertaining to all Collateral, shall be kept at the said chief executive office of the Borrower,
    unless prior written consent of the Lender is obtained to a change of location.



                                           LOAN DOCUMENTS
    07/25/2014             Greystone EB-5 LLLP — Greystone Hotel Miami, LLC                           12
Case 1:19-cv-24138-DPG Document 44-5 Entered on FLSD Docket 12/02/2019 Page 13 of 24



        (f) Allow the Lender, by or through any of its officers, agents, attorneys, or accountants
    designated by it, for the purpose of ascertaining whether or not each and every provision hereof
    and of any other Loan Document is being performed and for the purpose of examining and
    appraising the assets of the Borrower and the records relating thereto, to enter the offices of the
    Borrower to examine or inspect any of the properties, books and records or extracts therefrom
    and to make copies thereof and to discuss the affairs, finances and accounts thereof with the
    Borrower and its accountants, at such reasonable times with advance notice to Borrower and as
    often as the Lender may reasonably determine. The Borrower will reimburse the Lender for all
    costs associated with its examination, appraisals and audits if an Event of Default has occurred
    or if it uncovers material discrepancies. Such audits may be subject to Lender signing a
    confidentiality agreement.

        (g) Promptly advise the Lender of the commencement of litigation, including arbitration
    proceedings and any proceedings before any governmental agency, which might have a material
    adverse effect upon the assets, liabilities, financial condition or business of the Borrower.

        (h) Promptly notify the Lender in writing of (i) any enforcement, cleanup, removal or other
    action instituted against the Borrower by any federal, state, county or municipal authority or
    agency pursuant to any public health, safety or environmental laws, rules, ordinances and
    regulations, (ii) any and all claims made by any third party against the Borrower or any real
    property owned or operated by any of them relating to the existence of, or damage, loss or injury
    from any toxic substances, oil or hazardous wastes or any other conditions constituting actual or
    potential violations of such laws, rules, ordinances or regulations and (iii) any enforcement or
    compliance action, instituted or threatened or claim made by any federal or state authority
    relating to the employment of labor or employee benefits.

        (i) Continue to conduct the business of the Borrower as presently conducted, maintain its
    existence and maintain its properties in good repair, working order and operating condition. The
    Borrower shall promptly notify the Lender of any event causing material loss or unusual
    depreciation in the value of the business assets of the Borrower and the amount of same.

        (j) The Borrower will notify the Lender promptly upon Borrower’s entry into any transaction
    with any federal, state or local governmental entity which would give rise to an account
    receivable which would be subject to the Federal Assignment of Claims Act, or any other
    comparable federal, state or local legal requirement (herein a “Government Account”) and the
    Borrower will execute all such instruments and take all such action as may be reasonably
    requested by the Lender so that all moneys due, or to become due, thereunder will be effectively
    assigned to the Lender and notice thereof given to such account debtor in accordance with the
    Federal Assignment of Claims Act, or any other comparable federal, state or local legal
    requirement.

        (k) (i) The Borrower will keep the Collateral in good order and repair, will not waste or
    destroy the Collateral or any part thereof and will not knowingly use the Collateral in violation of
    any applicable Legal Requirement or any policy of insurance thereon. The Borrower will notify
    the Lender in writing promptly upon its learning of any event, condition, loss, damage, litigation,
    administrative proceeding or other circumstance which may materially and adversely affect the
    assets, liabilities, financial condition or business of the Borrower or the Lender’s security interest

                                            LOAN DOCUMENTS
    07/25/2014              Greystone EB-5 LLLP — Greystone Hotel Miami, LLC                           13
Case 1:19-cv-24138-DPG Document 44-5 Entered on FLSD Docket 12/02/2019 Page 14 of 24



    in the Collateral. (ii) Without limiting the generality of the foregoing, the Borrower shall notify
    the Lender promptly of any claim or dispute that may materially affect the value of the
    Borrower’s Accounts.

        (l) The Borrower will, at such intervals as the Lender may request, notify the Lender, in a
    form satisfactory to the Lender, of all Collateral which has come into existence since the date
    hereof or the date of the last such notification, whichever is later.

        (m) At its option, but without obligation to do so, the Lender may discharge taxes, liens,
    security interests or other encumbrances at any time levied or placed on the Collateral; may
    place and pay for insurance on the Collateral; may order and pay for the repair, maintenance and
    preservation of the Collateral; and may pay any fees for filing or recording such instruments or
    documents as may be necessary or desirable to perfect the security interest granted herein, in all
    cases after notice to Borrower and Borrower’s failure to comply with same. The Borrower agrees
    to reimburse the Lender on demand for any payment made, or any expense incurred, by the
    Lender pursuant to the foregoing authorization, and all such payments and expenses shall
    constitute part of the principal amount of Obligations hereby secured and shall bear interest at
    the highest rate payable on the Obligations of the Borrower to the Lender.

        (n) Deliver to Lender, and or its nominee(s), all information requested by it, or them, in
    connection with their reporting obligations to the U.S. Citizenship and Immigration Services and
    reasonably related to compliance with the EB-5 Immigrant Investor Program.

    7. Negative Covenants. The Borrower covenants and agrees that until payment is made in full
    on all Loans, the performance of all Borrower’s obligations hereunder and under all other Loan
    Documents is complete, and this Agreement shall have terminated, unless the Lender otherwise
    consents in writing, the Borrower shall not directly or indirectly:

        (a) Incur or permit to exist any lien, mortgage, security interest, pledge, charge or other
    encumbrance against any of the Collateral, whether now owned or hereafter acquired, except: (i)
    liens in favor of the Lender required by this Agreement and/or any other Loan Document; (ii) tax
    liens which are being contested in good faith; (iii) liens, mortgages, security interests, pledges,
    charges or other encumbrances in favor of the Lender or specifically permitted, in writing, by the
    Lender; and (iv) liens and mortgages already disclosed in Section 4(i) herein. Specifically, the
    Borrower may refinance the Bank financing disclosed herein during the initial term of the Loan
    with Lender’s consent, which shall not be unreasonably withheld.

        (b) Sell, lease, pledge, transfer or otherwise dispose of all or any of its assets (other than the
    disposition of inventory in the ordinary course of its business as presently conducted, or the sale
    of obsolete equipment or equipment no longer usable in the conduct of the Borrower’s business),
    whether now owned or hereafter acquired except for liens or encumbrances required or permitted
    hereby or by any Loan Document.

       (c) Make or consent to a material change in the ownership or capital structure of the
    Borrower that would constitute a change in Control, or make a material change in the
    management of the Borrower or in the manner in which the business of the Borrower is
    conducted.

                                            LOAN DOCUMENTS
    07/25/2014              Greystone EB-5 LLLP — Greystone Hotel Miami, LLC                           14
Case 1:19-cv-24138-DPG Document 44-5 Entered on FLSD Docket 12/02/2019 Page 15 of 24




    8. Events of Default; Remedies.

    8.1 Events of Default. The occurrence of any of the following events, for any reason
    whatsoever, shall constitute an “Event of Default” hereunder:

        (a) (i) Failure to make due payment of principal and/or interest on any Loan provided such
    failure continues for a period of ten (10) business days or (ii) failure by the Borrower, or any
    Affiliate, to make due payment of any other liability or obligation owing by the Borrower, or
    any Affiliate, to the Lender, now existing or hereafter incurred, whether direct or contingent
    (herein, “Other Lender Debt”), provided such failure continues for a period of ten (10) business
    days; or

       (b) Failure by the Borrower to observe or perform any covenant contained in (i) this
    Agreement, or any of their respective obligations under any other Loan Document or (ii) any
    document or instrument evidencing, securing or otherwise relating to any Other Lender Debt
    provided that if said failure is curable, it continues for a period of thirty (30) days (which time
    may be extended by Lender if Borrower is making good faith efforts to cure the Default); or

        (c) Any representation or warranty made by the Borrower to the Lender in connection
    herewith or with any other Loan Document proves at any time to be incorrect in any material
    respect; or

        (d) A judgment or judgments for the payment of money shall be rendered against the
    Borrower, which shall remain unsatisfied and in effect for a period of sixty (60) days without a
    stay of execution; or

        (e) Any levy, seizure, attachment, execution or similar process shall be issued or levied on
    any of the Borrower’s property, which process could have a material adverse effect on the
    business of the Borrower in the Lender’s reasonable judgment; or

        (f) The Borrower shall (i) apply for or consent to the appointment of a receiver,
    conservator, trustee or liquidator of all or a substantial part of any of its assets; (ii) be unable, or
    admit in writing its inability, to pay its debts as they mature; (iii) file or permit the filing of any
    petition, case, arrangement, reorganization, or the like under any insolvency or Bankruptcy law,
    or the adjudication of it as Bankrupt, or the making of an assignment for the benefit of creditors
    or the consenting to any form of arrangement for the satisfaction, settlement or delay of debt or
    the appointment of a receiver for all or any part of its properties; or (iv) take any action for the
    purpose of effecting any of the foregoing; or

        (g) An order, judgment, or decree shall be entered against the Borrower, without the
    application, approval, or consent of the Borrower by, or in, any court of competent jurisdiction,
    approving a petition seeking reorganization or liquidation of the Borrower or appointing a
    receiver, trustee, conservator or liquidator of the Borrower, or of all or a substantial part of its
    assets and the Borrower, by any act, indicates its approval thereof, consent thereto, or
    acquiescence therein, or, in any event, such order, judgment, decree or case shall continue
    unstayed, or undismissed, and in effect for any period of ninety (90) consecutive days; or

                                            LOAN DOCUMENTS
    07/25/2014              Greystone EB-5 LLLP — Greystone Hotel Miami, LLC                             15
Case 1:19-cv-24138-DPG Document 44-5 Entered on FLSD Docket 12/02/2019 Page 16 of 24




        (h) The Borrower shall dissolve or liquidate, or be dissolved or liquidated, or cease to exist
    legally, or merge or consolidate with, or be merged or consolidated with or into any other entity;
    or

        (i) Failure by the Borrower to pay or perform any other Obligation, whether contingent or
    otherwise, or if any such other Obligation shall be accelerated, or if there exists any event of
    default under any instrument, document or agreement governing, evidencing or securing such
    other Obligation, in all cases that could have a material adverse effect on the business or assets of
    the Borrower; or

       (j) The Borrower sells, liquidates, transfers or otherwise disposes of an asset not in strict
    accordance with the terms of this Loan Agreement; or

        (k) If the Borrower fails to create the required number of direct or indirect jobs (as specified
    in the Economic Analysis of the Project) to cover any Advance. In such an event, only those
    Advances for which the Borrower has not created the required number of jobs shall be in
    Default.

    8.2 Remedies.

        (a) Upon the occurrence of any Event of Default, and at any time thereafter, the availability
    of advances hereunder shall, at the option of the Lender, be deemed to be automatically
    terminated and the Lender, at its option, may declare one or more, or all, of the Loans
    outstanding hereunder, together with accrued interest thereon and all applicable late charges and
    surcharges and all other liabilities and obligations of the Borrower to the Lender, to be forthwith
    due and payable, whereupon the same shall become forthwith due and payable; all of the
    foregoing without presentment or demand for payment, notice of non-payment, protest or any
    other notice or demand of any kind, all of which are expressly waived by the Borrower.

        (b) The Lender shall have the following additional rights and remedies:

           (i) All of the rights and remedies of a secured party under the Uniform Commercial
       Code or any other applicable law or at equity, all of which rights and remedies shall be
       cumulative and non-exclusive, to the extent permitted by law, in addition to any other rights
       and remedies contained in this Agreement, any other Loan Document or in any document,
       instrument or agreement evidencing, governing or securing the Obligations.

           (ii) The right to (1) take possession of the Collateral, without resort to legal process and
       without prior notice to Borrower, and for that purpose Borrower hereby irrevocably appoints
       the Lender its attorney-in-fact to enter upon any premises on which the Collateral or any part
       thereof may be situated and remove the Collateral therefrom, or (2) require the Borrower to
       assemble the Collateral and make it available to the Lender in a place to be designated by the
       Lender, in its sole discretion, or (3) instruct the Bank, without further consent of Borrower, to
       transfer the balance of all deposit accounts of Borrower to Lender and to thereafter treat
       Lender as the owner of such deposit accounts and the Bank’s customer with respect to such
       deposit account. The Borrower shall make available to the Lender all premises, locations and

                                           LOAN DOCUMENTS
    07/25/2014             Greystone EB-5 LLLP — Greystone Hotel Miami, LLC                           16
Case 1:19-cv-24138-DPG Document 44-5 Entered on FLSD Docket 12/02/2019 Page 17 of 24



       facilities necessary for the Lender’s taking possession of the Collateral or for removing or
       putting the Collateral in saleable form.

           (iii) The right to sell or otherwise dispose of all or any part of the Collateral by one or
       more public or private sales. The Lender will give the Borrower at least ten (10) business
       days’ prior written notice of the time and place of any public sale thereof, or of the time after
       which any private sale or any other intended disposition (which may include, without
       limitation, a public sale or lease of all or part of the Collateral) is to be made. The Borrower
       agrees that ten (10) business days is a reasonable time for any such notice. The Lender, its
       employees, attorneys and agents may bid and become purchasers at any such sale, if public,
       and may purchase at any private sale any of the Collateral that is of a type customarily sold
       on a recognized market or which is subject to widely distributed standard price quotations.
       Any public or private sale shall be free from any right of redemption, which the Borrower
       hereby waives and releases. If there is a deficiency after such sale and the application of the
       net proceeds from such sale, the Borrower shall be responsible for the same, with interest.

           (iv) The right, after an Event of Default shall have occurred (and Borrower irrevocably
       appoints the Lender as attorney-in-fact for the Borrower for this purpose, such appointment
       being coupled with an interest), upon notice to Borrower and without resort to legal process,
       to notify the persons liable for payment of all accounts (as defined in the Uniform
       Commercial Code) at any time and direct such persons to make payments directly to the
       Lender, and to perform all acts the Borrower could take to collect on such accounts,
       including, without limitation, the right to notify postal authorities to change the address for
       delivery, open mail, endorse checks, bring collection suits, and realize upon Collateral
       securing such accounts. At the Lender’s request, all bills and statements sent by the
       Borrower to the persons liable for payments of such accounts shall state that they have been
       assigned to, and are solely payable to, the Lender, and Borrower shall direct persons liable
       for the payment of such accounts to pay directly to the Lender any sums due or to become
       due on account thereof.

           (v) The right from and after an Event of Default, from time to time without demand or
       notice, and without being required to look first to any other Collateral to apply and set off
       any or all of the Deposits against any and all Obligations even though such Obligations are
       unmatured.

       (c) Collateral Account. Upon an Event of Default:

           (i) The Borrower shall direct each of its creditors and/or customers that all payments or
       other distributions of whatever kind made to the Borrower shall be made to a post office box
       designated by the Lender (the “Lock Box”). The Lender shall have sole access to the Lock
       Box, and is hereby authorized by the Borrower to open all mail addressed to the Lock Box,
       and to apply all proceeds received therein, as herein provided. If Borrower should receive
       itself any such payments, the Borrower shall hold all such collections in trust for the Lender
       without commingling the same with other funds of the Borrower and will promptly, on the
       day of receipt thereof, transmit such collections to the Lender in the identical form in which
       they were received by the Borrower, with such endorsements as may be appropriate,


                                          LOAN DOCUMENTS
    07/25/2014            Greystone EB-5 LLLP — Greystone Hotel Miami, LLC                           17
Case 1:19-cv-24138-DPG Document 44-5 Entered on FLSD Docket 12/02/2019 Page 18 of 24



       accompanied by a report, in a form approved by the Lender, showing the amount of such
       collections and such other information as the Lender may require.

           (ii) All collections in the form of cash, checks or other demand remittances so received
       by, or transmitted to, the Lender shall upon receipt by the Lender be credited to the
       Collateral Account established hereunder, subject to subsection (c) below. Each such credit
       shall be conditional upon final payment to the Lender of all items giving rise to such credit,
       and, if any item is not so paid, the credit for such item shall be reversed whether or not the
       item has been returned and the amount thereof, in the Lender’s discretion may be charged to
       any operating account of Borrower with the Lender. All collections in the form of notes,
       drafts, acceptances or other instruments not payable on demand shall be delivered by the
       Borrower to the Lender. When such items are collected, the amount thereof shall be credited
       by the Lender to the Collateral Account, with appropriate notice to the Borrower. Until such
       items are collected, the Borrower will not, without the consent of the Lender, make any entry
       on its books or records indicating that the same were received in payment of the receivable
       giving rise thereto.

           (iii) At such intervals as the Lender may deem appropriate, the Lender shall charge and
       apply the full amount then on deposit in the Collateral Account in reduction or payment of
       Borrower’s Loan Account, such application to be subject to the final payment in cash of all
       items theretofore credited to such Collateral Account.

    9. Lien and Set Off. The Borrower hereby gives the Lender a lien and right of set off for all of
    Borrower’s liabilities and obligations to the Lender upon and against all Collateral now or
    hereafter in the possession, custody, safekeeping or control of the Lender or in transit to it.

    10. Miscellaneous.

    10.1 Certain Waivers. Borrower hereby waives diligence, demand, presentment for payment,
    notice of nonpayment, protest and notice of dishonor, and hereby agrees to any extension or
    delay in the time for payment or enforcement, to renewal of any Loan and to any substitution or
    release of any Collateral, all without notice and without any effect on their liabilities. Any delay
    on the part of the Lender in exercising any right hereunder, or under any other Loan Document
    which may secure any Loan, shall not operate as a waiver of any such right, and any waiver
    granted for one occasion shall not operate as a waiver in the event of a subsequent default. The
    Lender may revoke any permission or waiver previously granted to Borrower, such revocation to
    be effective prospectively when given, whether given orally or in writing. The rights and
    remedies of the Lender shall be cumulative and not in the alternative, and shall include all rights
    and remedies granted herein, in any other Loan Document and under all applicable laws.

    LENDER AND BORROWER IRREVOCABLY WAIVE ALL RIGHTS TO A TRIAL BY
    JURY IN ANY PROCEEDING HEREAFTER INSTITUTED BY OR AGAINST THE
    LENDER OR BORROWER IN RESPECT TO THIS AGREEMENT, THE NOTES OR ANY
    OTHER LOAN DOCUMENT.

    BORROWER (i) ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS
    AGREEMENT IS A PART IS A COMMERCIAL TRANSACTION AND (ii) TO THE

                                           LOAN DOCUMENTS
    07/25/2014             Greystone EB-5 LLLP — Greystone Hotel Miami, LLC                          18
Case 1:19-cv-24138-DPG Document 44-5 Entered on FLSD Docket 12/02/2019 Page 19 of 24



    EXTENT PERMITTED BY ANY STATE OR FEDERAL LAW, WAIVES ANY RIGHT TO
    PRIOR NOTICE OF, AND A HEARING ON, THE RIGHT OF ANY HOLDER OF THE
    NOTES, TO ANY REMEDY OR COMBINATION OF REMEDIES THAT ENABLES SAID
    HOLDER, BY WAY OF ATTACHMENT, FOREIGN ATTACHMENT, GARNISHMENT OR
    REPLEVIN, TO DEPRIVE THE BORROWER OF ANY OF THEIR PROPERTY, AT ANY
    TIME, PRIOR TO FINAL JUDGMENT IN ANY LITIGATION INSTITUTED IN
    CONNECTION WITH THIS AGREEMENT.

    10.2 Notices. All notices, requests or demands to or upon a party to this Agreement shall be
    given or made by the other party hereto in writing, in person or by depositing in the mail, postage
    prepaid, return receipt requested, addressed to the addressee at the address set forth herein as the
    Borrower’s chief executive office or to such other addresses as such addressee may have
    designated in writing to the other party hereto.

    10.3 Expenses; Additional Documents. The Borrower will pay all taxes levied or assessed
    upon the principal sum of the advances made against the Lender, and all other fees provided
    herein, and all expenses arising out of the preparation, amendment, waiver, modification,
    protection, collection and/or other enforcement of this Agreement, or any other Loan Document,
    or of any Collateral or security interest now or hereafter granted to secure the Loans or mortgage,
    security interest or lien, granted hereunder or under any other Loan Document (including,
    without limitation, attorneys’ fees). The Borrower will, from time to time, at its sole expense,
    execute and deliver to the Lender all such other and further instruments and documents, and take
    or cause to be taken all such other and further action as the Lender shall request in order to effect
    and confirm or vest more securely all rights contemplated by this Agreement or any other Loan
    Document.

    10.4 Addendums. Any Addendums that are attached hereto are and shall constitute a part of
    this Agreement.

    10.5 Governing Law; Consent to Jurisdiction. This Agreement, the other Loan Documents
    and the rights and obligations of the parties hereunder, and thereunder, shall be construed and
    interpreted in accordance with the laws of the State of Florida, USA. The Borrower agrees that
    the execution of this Agreement and the other Loan Documents, and the performance of the
    Borrower’s obligations hereunder, and thereunder, shall be deemed to have a Florida situs and
    the Borrower shall be subject to the personal jurisdiction of the courts of Florida with respect to
    any action the Lender or its successors or assigns may commence hereunder or thereunder.
    Accordingly, the Borrower hereby specifically and irrevocably consents to the jurisdiction of the
    courts of Florida with respect to all matters concerning this Agreement, the other Loan
    Documents, the Notes or the enforcement of any of the foregoing.

    10.6 Survival of Representations. All representations, warranties, covenants and agreements
    herein contained or made in writing in connection with this Agreement shall survive the
    execution and delivery of the Loan Documents and shall continue in full force and effect until all
    amounts payable on account of all Loans, the Loan Documents and this Agreement shall have
    been paid in full and this Agreement has been terminated.



                                           LOAN DOCUMENTS
    07/25/2014             Greystone EB-5 LLLP — Greystone Hotel Miami, LLC                           19
Case 1:19-cv-24138-DPG Document 44-5 Entered on FLSD Docket 12/02/2019 Page 20 of 24




                                                          08.09.2014

             Joseph Walsh                            Managing Partner
Case 1:19-cv-24138-DPG Document 44-5 Entered on FLSD Docket 12/02/2019 Page 21 of 24




                                         PROMISSORY NOTE

    For value received, Greystone Hotel Miami, LLC, a Florida limited liability company of 4901
    NW 17th Way, Suite 503, Fort Lauderdale, FL 33309 (the “Borrower”), hereby promises to pay
    to the order of Greystone EB-5 LLLP, a Florida limited liability limited partnership of 197 S.
    Federal Hwy, Suite 200, Boca Raton, FL 33432 (the “Lender”), or at such other address as the
    holder hereof may designate, the principal amount of all advances made by the Lender to the
    Borrower hereunder, in lawful money of the United States. This Note evidences the Borrower’s
    indebtedness under a Loan and Security Agreement with Lender (the “Loan Agreement”), as
    may be amended from time to time. During the period from the date hereof until the fifth
    anniversary (“Maturity Date”) of the date of the first Advance hereunder (“First Advance”), the
    Lender may make advances (“Advances”) from time to time thereunder and the Borrower may
    borrow; and provided, further, that the Lender’s obligation to make advances and the Borrower’s
    right to borrow are subject to the terms, conditions and limitations contained in this Note and the
    Loan Agreement.

    The outstanding principal of all Advances hereunder will bear interest at the rate per annum of
    6.00%. Interest shall be computed on the basis of a 365 day year and actual days elapsed. Upon
    default or after judgment has been rendered on this Note, the unpaid principal of all Advances
    shall bear interest at a rate which is two (2%) percent per annum greater than that which would
    otherwise be applicable.

    The balance of each Advance and all accrued unpaid interest thereon shall be repaid as follows.
    Borrower shall make interest only payments monthly on the balance of each Advance until the
    Maturity Date of each Advance. Upon Maturity of each Advance, Borrower shall pay the then
    outstanding balance of that Advance and all accrued unpaid interest thereon.

    Borrower shall make commercially reasonable efforts to repay the outstanding principal balance
    of each Advance and all accrued unpaid interest thereon upon Maturity (the “Initial Term”). If
    Borrower cannot refinance such amounts on commercially reasonable terms, or at all, within 30
    days of the expiration of the Initial Term, or any Extension Period (as defined below), Borrower
    may, upon written notice to Lender, and in its sole discretion, extend the Maturity date for up to
    three additional one-year periods (each an “Extension Period”). During each Extension Period,
    Borrower shall make interest payments on the outstanding principal balance of each Advance
    and all accrued unpaid interest thereon then outstanding. Upon the commencement of the first
    Extension Period, the Interest Rate shall increase to 8%; upon the commencement of the second
    Extension Period, the Interest rate shall increase to 10%; upon the commencement of the third
    Extension Period, the Interest rate shall increase to 12%.

    All payments hereunder shall be applied first to the payment of interest on the unpaid principal
    of all Advances outstanding under this Note, and then to the balance on account of the principal
    of all Advances due under this Note.

    Borrower shall pay Lender a late charge of five (5%) percent of any amount due to the Lender
    which is not paid or reimbursed by the Borrower within 10 business days of the due date thereof

                                           LOAN DOCUMENTS
    07/25/2014             Greystone EB-5 LLLP — Greystone Hotel Miami, LLC                         21
Case 1:19-cv-24138-DPG Document 44-5 Entered on FLSD Docket 12/02/2019 Page 22 of 24



    to defray the extra cost and expense involved in handling such delinquent payment and the
    increased risk of non-collection. The minimum late charge shall be $100.00.

    If at any time, the rate of interest, together with all amounts which constitute interest and which
    are reserved, charged or taken by the Lender as compensation for fees, services or expenses
    incidental to the making, negotiating or collection of any advance evidenced hereby, shall be
    deemed by any competent court of law, governmental agency or tribunal to exceed the
    maximum rate of interest permitted to be charged by the Lender to the Borrower, then, during
    such time as such rate of interest would be deemed excessive, that portion of each sum paid
    attributable to that portion of such interest rate that exceeds the maximum rate of interest so
    permitted shall be deemed a voluntary prepayment of principal.

    The Borrower may not, without Lender’s prior express written consent, prepay this Note prior to
    the expiration of the Initial Term. Thereafter, Borrower may prepay this Note, in whole or in
    part, at any time, without penalty or premium, and without prior written consent of Lender.

    Each Advance is issued to Borrower as part of an offering of investment Units to EB-5
    Investors, and may be advanced before those investors’ I-526 applications with USCIS are
    approved. In such a case, if an individual investor’s I-526 application is denied without
    possibility of cure, Borrower shall, within 60 days, refund the full amount of the Advance
    attributable to that investor to Lender, unless Lender is able to replace those investment funds
    with a new EB-5 investor.

    Upon the happening of any Event of Default (as defined in the Loan Agreement), all Advances
    outstanding hereunder, together with accrued interest thereon, shall, at the option of the Lender,
    accelerate and become immediately due and payable and any privilege of the Borrower to take or
    request advances hereunder shall terminate without demand or notice of any kind. Failure to
    exercise such option shall not constitute a waiver of the right to exercise the same in the event of
    any subsequent default. This Note has been executed and delivered in accordance with the Loan
    Agreement of even date herewith between the Borrower and the Lender, incorporated herein by
    reference, which sets forth further terms and conditions upon which the entire unpaid principal
    hereof and all interest hereon may become due and payable prior to the Termination Date, and
    generally as to further rights of the Lender and duties of the Borrower. All advances made by the
    Lender to the Borrower shall be evidenced by the books and records of the Lender which shall be
    conclusive, absent manifest error.

    The Borrower agrees to pay all taxes levied or assessed upon the outstanding principal against
    any holder of this Note and to pay all reasonable costs, including attorneys’ fees, costs relating to
    the appraisal and/or valuation of assets and all other costs for expenses incurred in the collection,
    protection, defense, preservation, and/or enforcement of this Note or any endorsement of this
    Note or in any litigation arising out of the transactions of which this Note or any endorsement of
    this Note is a part.

    The Borrower hereby gives the Lender a lien and right of set off for all of Borrower’s liabilities
    and obligations subject to any priority liens of record upon and against all the deposits, credits,
    collateral and property of the Borrower, now or hereafter in the possession, custody, safekeeping

                                           LOAN DOCUMENTS
    07/25/2014             Greystone EB-5 LLLP — Greystone Hotel Miami, LLC                           22
Case 1:19-cv-24138-DPG Document 44-5 Entered on FLSD Docket 12/02/2019 Page 23 of 24



    or control of the Lender or in transit to it. At any time, without demand or notice, and without
    being required to look first to any other security, the Lender may set off the same, or any part
    thereof, and apply the same to any obligation of the Borrower even though unmatured.

    THE LENDER AND THE BORROWER IRREVOCABLY WAIVE ALL RIGHT TO A TRIAL
    BY JURY IN ANY PROCEEDING HEREAFTER INSTITUTED BY OR AGAINST THE
    LENDER OR THE BORROWER IN RESPECT TO THIS NOTE OR ARISING OUT OF ANY
    DOCUMENT, INSTRUMENT OR AGREEMENT EVIDENCING, GOVERNING OR
    SECURING THIS NOTE, INCLUDING THE AFORESAID AGREEMENT.

    THE BORROWER (1) ACKNOWLEDGES THAT THE LOAN EVIDENCED BY THIS NOTE
    IS PART OF A COMMERCIAL TRANSACTION AND (2) TO THE EXTENT PERMITTED
    BY ANY STATE OR FEDERAL LAW, WAIVES THE RIGHT BORROWER MAY HAVE
    TO PRIOR NOTICE, OF AND A HEARING ON, THE RIGHT OF ANY HOLDER OF THIS
    NOTE TO ANY REMEDY OR COMBINATION OF REMEDIES THAT ENABLES SAID
    HOLDER, BY WAY OF ATTACHMENT, FOREIGN ATTACHMENT, GARNISHMENT OR
    REPLEVIN, TO DEPRIVE THE BORROWER OF ANY OF BORROWER’S PROPERTY, AT
    ANY TIME, PRIOR TO FINAL JUDGMENT IN ANY LITIGATION INSTITUTED IN
    CONNECTION WITH THIS NOTE.

    The Borrower hereby waives diligence, demand, presentment for payment, notice of
    nonpayment, protest and notice of protest, and notice of any renewals or extensions of this Note,
    and all rights under any statute of limitations, and agrees that the time for payment of this Note
    may be changed and extended at the Lender’s sole discretion, without impairing the Borrower’s
    liability hereon, and further consents to the release of all, or any part, of the security for the
    payment hereof at the discretion of the Lender. Any delay on the part of the Lender in exercising
    any right hereunder shall not operate as a waiver of any such right, and any waiver granted for
    one occasion shall not operate as a waiver in the event of any subsequent default.

    The making of an advance at any time shall not be deemed a waiver of, or consent, agreement or
    commitment to or by the Lender to the making of any future advance to the Borrower.

    If any provision of this Note shall, to any extent, be held invalid or unenforceable, then only such
    provision shall be deemed ineffective and the remainder of this Note shall not be affected.

    This Note shall bind the heirs, executors, administrators, successors and assigns of the Borrower
    and shall inure to the benefit of the Lender, its successors and assigns.

    This Note is secured in accordance with the terms of the Loan Agreement of even date herewith
    between the Lender and the Borrower, and by other security.

    This Note is executed as a sealed instrument and shall be governed by, and construed in
    accordance with, the laws of the State of Florida, USA.

                                  [SIGNATURE PAGE FOLLOWS]


                                           LOAN DOCUMENTS
    07/25/2014             Greystone EB-5 LLLP — Greystone Hotel Miami, LLC                          23
Case 1:19-cv-24138-DPG Document 44-5 Entered on FLSD Docket 12/02/2019 Page 24 of 24




                                                        August 9th        14

             Joseph Walsh                         Managing Partner
